ORDER
PER CURIAM.
AND NOW, this 9th day of May, 1989, it is hereby ordered that the Petition for Allowance of Appeal be and is hereby granted; it is further ordered that the issues on *540appeal be limited to the first two issues raised in Petitioners’ Petition for Allowance of Appeal, viz., whether the condemnees have been unconstitutionally denied a meaningful hearing at a meaningful time to challenge the certification of blight which has affected their property and their property rights and exposed them to a condemnation proceeding, and whether the taking is invalid for the failure of the certification of blight process to comply with the requirements of the Local Agency Law.